NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0290n.06

                                           No. 12-2118

                                 UNITED STATES COURT OF APPEALS                        FILED
                                      FOR THE SIXTH CIRCUIT                        Mar 22, 2013
                                                                             DEBORAH S. HUNT, Clerk
In re: STEVEN R. LOWE                                    )
                                                         )
                  Debtor                                 )        ON APPEAL FROM THE
                                                         )        UNITED STATES DISTRICT
------------------------------                           )        COURT FOR THE EASTERN
                                                         )        DISTRICT OF MICHIGAN
STEVEN R. LOWE,                                          )
                                                         )
                  Appellant,                             )
                                                         )
         v.

SHEEHAN & ASSOCIATES, PLC,

                  Appellee.



BEFORE: GILMAN, ROGERS, and SUTTON, Circuit Judges.

         ROGERS, Circuit Judge. In a Chapter 7 bankruptcy action, debtor Steven R. Lowe seeks the

discharge of debts owed to creditor Sheehan & Associates, PLC (“Sheehan”), a law firm. Sheehan

opposes the discharge under 11 U.S.C. § 727(a)(3) because Lowe failed to keep and disclose records

of payments made by Lowe’s parents directly to Sheehan—which were in effect loans to Lowe—for

legal services that Sheehan provided to Lowe over a ten-year period, and under § 727(a)(4)(A)

because Lowe made a false statement, with fraudulent intent, on a matter material to the bankruptcy.

The bankruptcy court denied discharge of Lowe’s debt under both § 727(a)(3) and (a)(4), and, in a

careful and well-analyzed opinion, the district court affirmed on both issues. Sheehan & Assocs.,
PLC v. Lowe (In re Lowe), No. 12-11768, 2012 U.S. Dist. LEXIS 105871, Bankr. L. Rep. (CCH)

P82, 322 (E.D. Mich. July 30, 2012).

        We find no error in the district court’s judgment. Because the reasons why Lowe’s debt

should not be discharged have been fully articulated by the district court, the issuance of a detailed

opinion by this court would be duplicative and would serve no useful purpose. Accordingly, we

affirm the judgment of the district court based on the reasoning set out by that court in its order dated

July 30, 2012.